Decree affirmed. This is a petition in the Land Court under G. L. c. 60, § 65, as most recently amended by St. 1938, c. 305, for the foreclosure of all rights of redemption under a tax title acquired by the city, in 1955 of land on Northern Avenue, Boston, more particularly described in book 7084, page 257, in Suffolk registry of deeds. During these proceedings the judge permitted three parcels of this land to be redeemed by persons other than DuWors. DuWors acquired title to this land on November 27, 1957, from The Micawber Co., the owner of the land when the city acquired the tax title, subject to unpaid taxes. The judge made a finding that DuWors be allowed to redeem the remainder of the land upon payment to the city of $1,012,404.91 with interest and costs on or before October 8, 1958. The judge denied a motion of DuWors that the court reconsider its “rulings and findings’- and he also denied a motion of DuWors to abate back and future taxes, as well as a motion for a continuance of all proceedings. DuWors having failed to make payment, on October 29, 1958, a final decree was entered that “all rights of redemption are forever foreclosed and barred.” Prior thereto on October 17, 1958, the judge denied a motion of one King for redemption of part of this land. The respondent (apparently DuWors) filed an appeal from the denial of the King motion and the DuWors motions and the entry of the final decree. There was no error. DuWors appeared pro se in the argument before us and filed his own brief. It is difficult to ascertain from either his brief or oral argument what his appeal is based upon, but we gather that he is aggrieved because no taxes were abated presumably under G. L. c. 59, § 59, as amended through St. 1946, c. 199. He sought in the present proceedings to have the Land Court reduce the valuation of the property in a substantial amount. This could be done only by proceedings under c. 59, § 59, as amended, and c. 58A, § 6, as amended through St. 1951, c. 641, § 9. One of his grievances is the denial of the King motion to redeem part of the land, but we cannot say that DuWors was aggrieved by the denial of a motion filed by another. The appeal from the denial of other motions of DuWors is without merit for action on such motions rested in the sound discretion of the judge and no abuse of discretion is shown. No evidence is reported and no finding of material facts by the judge appears in the record. We must therefore assume that the judge acted upon sufficient evidence in ordering the entry of the final decree.